
	
		I
		111th CONGRESS
		1st Session
		H. R. 2832
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Edwards of Texas
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to develop a
		  strategy and timeline for the repayment of assistance received by financial
		  institutions under the Troubled Asset Relief Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Repayment Act of
			 2009.
		2.Timeline for
			 repayment of TARP funds
			(a)In
			 generalThe Secretary of the
			 Treasury shall develop a strategy and timeline for the repayment of all
			 assistance received by financial institutions under TARP.
			(b)Report to the
			 CongressNot more than 6 months after the date of the enactment
			 of this Act, the Secretary of the Treasury shall issue a report to the Congress
			 containing—
				(1)the strategy and
			 timeline developed under subsection (a);
				(2)the date by which the Secretary expects to
			 have received all repayment of assistance received by financial institutions
			 under TARP;
				(3)the date by which
			 the Secretary expects the Government to have divested itself of all assets
			 acquired under TARP; and
				(4)the date by which
			 the Secretary expects to have recovered all TARP funds spent on insuring
			 troubled assets.
				(c)TARP
			 definedFor purposes of this section, the term
			 TARP means the Troubled Asset Relief Program under title I of
			 the Emergency Economic Stabilization Act of 2008.
			
